 Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 1 of 12




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NEW YORK

___________________________________________________________________

                       WILLIAM J. WAGNER,

                                           Plaintiff,
                                -vs-
                      CHIARI & ILECKI, LLP,

                                           Defendant.
___________________________________________________________________


                      Docket No. 15-cv-633-FPG


        REPLY MEMORANDUM OF LAW IN SUPPORT OF
    DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT



                                           Vincent E. Doyle III, Esq.
                                           CONNORS LLP
                                           Attorneys for Defendant
                                           1000 Liberty Building
                                           Buffalo, New York 14202
                                           (716) 852-5533
                                           ved@connorsllp.com
            Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 2 of 12



                                                   TABLE OF CONTENTS

ARGUMENT .................................................................................................................................. 1

      I.    The Plaintiff Does Not Oppose Summary Judgment on Several of His Claims. .............. 1

      II. Chiari & Ilecki Is Not Vicariously Liable for the Independent Process Server. .............. 2

      III. The Plaintiff Cannot Establish a Violation of § 1692e or § 1692f. .................................. 4

      IV. The Plaintiff Does Not Have Standing to Assert a § 1692e or § 1692f Claim. ............... 6

      V. The Bona Fide Error Defense Shields Chiari & Ilecki From Liability. ........................... 7

               A.         Any FDCPA Violation Was Unintentional. ....................................................... 7

               B.         Any FDCPA Violation Was the Result of a Bona Fide Error. .......................... 8

               C.         Chiari & Ilecki Maintained Reasonable Procedures. ......................................... 9

CONCLUSION ............................................................................................................................. 10




                                                                    -i-
           Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 3 of 12



                                          ARGUMENT

I.     The Plaintiff Does Not Oppose Summary Judgment on Several of His Claims.

       The plaintiff asserts claims against Chiari & Ilecki for violations of §§ 1692d, 1692e, and

1692f of the FDCPA in connection with three communications addressed to the debtor, William

J. Wagner, Jr., at the residence of the plaintiff, William J. Wagner. The plaintiff, however, does

not actually dispute that most of those claims are subject to dismissal.

       First, the plaintiff does not dispute that Chiari & Ilecki is entitled to summary judgment

on the § 1692d claim. Simply put, the conduct at issue – sending, at most, three written

communications to a debtor at the wrong address – does not come close to the type of

“oppressive” or “outrageous” conduct necessary to establish a violation of § 1692d. See Doc.

47-3 at 11-14. Recognizing this, the plaintiff’s opposition ignores his § 1692d claim altogether.

       Second, the plaintiff argues that Chiari & Ilecki violated § 1692e and § 1692f by

directing the subpoena duces tecum at his residence after he had told the firm that he was not the

debtor. But the plaintiff does not disagree that Chiari & Ilecki’s initial two communications do

not violate § 1692e or § 1692f.1 See Doc. 47-3 at 16-17. In fact, the plaintiff admits that (1) he

“recognized that the CPLR § 5222 notice was not addressed to him” and “did not think that

Chiari & Ilecki was attempting to collect a debt from him,” and (2) he “understood that the

notices [for the information subpoena] were intended for the debtor, rather than the plaintiff

himself, and for that reason, the plaintiff did not accept the deliveries.” Compare Doc. 47-1,

¶¶ 23, 24, 30, with Doc. 51-1, ¶¶ 23, 24, 30.

       1
         Indeed, none of the plaintiff’s cases suggests that those initial communications could be
construed as an attempt to collect a debt from the plaintiff and, thus, in violation of § 1692e or
§ 1692f. See Doc. 47-3 at 14-18. In fact, in Bodur v. Palisades Collection, LLC, 829 F. Supp.
2d 246 (S.D.N.Y. 2011) – which the plaintiff claims is “virtually identical [to] this case,” see
Doc. 51 at 29 – the court expressly noted that if the debt collector’s initial communications “had
been the sum of plaintiff Ibrahim Bodur’s interactions with [the debt collector], this Court would
not be inclined to find a FDCPA violation.” See 829 F. Supp. 2d at 254-55.


                                                -1-
           Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 4 of 12



       Thus, the plaintiff opposes Chiari & Ilecki’s summary judgment motion only with respect

to his § 1692e and § 1692f claims and only to the extent they are premised on the final

communication at issue – i.e., the subpoena duces tecum. But for any and all of the alternative

reasons below, Chiari & Ilecki is entitled to summary judgment on those claims as well.

II.    Chiari & Ilecki Is Not Vicariously Liable for the Independent Process Server.

       First, Chiari & Ilecki cannot be held liable for the subpoena duces tecum because it was

delivered by an independent process server, who was not Chiari & Ilecki’s agent or employee.

       In opposition, the plaintiff cites a handful of cases for the proposition that traditional

agency rules either (1) do not govern the issue of vicarious liability under the FDCPA or (2) do

not require a showing that the principal has the right to control the agent. But the Supreme

Court’s decision in Meyer v. Holley, 537 U.S. 280 (2003), forecloses both of those arguments.

       First, the Supreme Court assumes that “when Congress creates a tort action, it legislates

against a legal background of ordinary tort-related vicarious liability rules and consequently

intends its legislation to incorporate those rules.” See id. at 285. Thus, the Court “has applied

unusually strict rules only where Congress has specified that such was its intent.” Id. at 287.

And, here, the plaintiff has not identified any specific manifestation of congressional intent for

the FDCPA to depart from traditional vicarious liability rules.2

       Furthermore, the Supreme Court has confirmed that “the relevant principal/agency

relationship demands . . . control (or the right to direct or control).” See id. at 286. Thus, in

order to hold Chiari & Ilecki liable for Action Services’ delivery of the subpoena, the plaintiff

must demonstrate that Action Services was Chiari & Ilecki’s agent and subject to its control.


       2
         The plaintiff seems to suggest that the public policy behind the FDCPA justifies an
expansion of traditional agency rules. But the Supreme Court already has confirmed that
“characteriz[ing a] statute’s objective as an ‘overriding societal priority’” is not a valid basis for
departing from ordinary rules of vicarious liability. See Meyer, 537 U.S. at 290-91.


                                                  -2-
         Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 5 of 12



       As discussed in Chiari & Ilecki’s moving papers, courts have consistently declined to

hold a law firm liable for an alleged FDCPA violation by an independent process server. See

Doc. 47-3 at 10-11. And, tellingly, the plaintiff has failed to identity even a single case in which

a law firm has been held vicariously liable for a process server’s FDCPA violation. The reason

why is simple: A process server is almost always an independent contractor, and, thus, the law

firm lacks the degree of control necessary to create an agency relationship.

       This case is no different. The only supposed proof of control that the plaintiff can

identify is the mere fact that Chiari & Ilecki “gave [Action Services] specific instructions to only

serve William J. Wagner, Jr.” See Doc. 51 at 14. But that suggests only that Chiari & Ilecki

gave Action Services a specific assignment – not that the firm had any right to control how the

assignment was completed. Indeed, “[f]actors relevant to assessing control include whether the

worker (1) worked at his own convenience, (2) was free to engage in other employment,

(3) received fringe benefits, (4) was on the employer’s payroll and (5) was on a fixed schedule.”

Bynog v. Ciprinani Group, Inc., 802 N.E.2d 1090, 1093 (N.Y. 2003). And the uncontroverted

testimony of William Ilecki, Esq., establishes that each of those factors indicates that Chiari &

Ilecki had no right to control Action Services, and, thus, no agency relationship existed. See

Doc. 47-4, ¶¶ 26-35.

       The plaintiff also argues that Chiari & Ilecki “ratified the process server’s conduct.” See

Doc. 51 at 15. But “[w]hen an actor is not an agent and does not purport to be one, the agency-

law doctrine of ratification is not a basis on which another person may become subject to the

legal consequences of the actor’s conduct.” See Restatement (Third) of Agency § 4.03, Cmt. b.

And in any event, there is no such proof of ratification here.




                                                -3-
         Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 6 of 12



       “Under the law of agency ratification can only occur when the principal, having

knowledge of the material facts involved in a transaction, evidences an intent to ratify it.” Breen

Air Freight, Ltd. v. Air Cargo, Inc., 470 F.2d 767, 773 (2d Cir. 1972). And the “intent required

for ratification ‘must be clearly established and may not be inferred from doubtful or equivocal

acts or language.’” In re Adelphia Recovery Trust, 634 F.3d 678, 693 (2d Cir. 2011).

       Here, Chiari & Ilecki specifically instructed Action Services that there might be a

“William J. Wagner, Sr. and William J. Wagner, Jr. living at the same address” and that the

process server should “be sure to serve the correct William J. Wagner.” See Doc. 47-21. As

soon as plaintiff’s counsel contacted Chiari & Ilecki regarding his client’s claim of mistaken

identity, the firm agreed to adjourn the subpoena until the dispute could be resolved. See Doc.

47-6 at 3; Doc. 47-23. Thus, there are no facts that “clearly establish” that Chiari & Ilecki

intended to ratify Action Services’ decision to deliver the subpoena to someone other than the

debtor, and, therefore, Chiari & Ilecki cannot be held liable for its service of the subpoena.

III.   The Plaintiff Cannot Establish a Violation of § 1692e or § 1692f.

       Chiari & Ilecki also is entitled to summary judgment on the § 1692e and § 1692f claims

because the subpoena duces tecum clearly was not an attempt to collect a debt from the plaintiff.

       The plaintiff relies primarily on Bodur and Johnson v. Bullhead Investments, LLC, in

which debt collectors were found to have violated § 1692e when they continued to direct

collection efforts at the plaintiffs’ addresses even after the plaintiffs proved they were not the

debtors. But the facts of Bodur and Johnson are distinguishable. See Doc. 47-3 at 19.

       Instead, this case is analogous to Hedayati v. Perry Law Firm, No. SA CV 16-0846, 2017

WL 4864491 (C.D. Cal. Oct. 27, 2017). In Hedayati, the district court determined that the

defendant had not violated §1692e despite sending communications to the plaintiff after he had

informed the defendant that he was not the debtor because – as here – (1) the plaintiff failed to


                                                 -4-
           Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 7 of 12



provide evidence that he was not the debtor and (2) the defendant attempted to confirm the

debtor’s information on multiple occasions and through various means. See id. at *8.

       The dispositive inquiry is whether under all the facts of this case, the least sophisticated

consumer, standing in the plaintiff’s shoes, would have objectively viewed the subpoena duces

tecum as deceptive. See, e.g., David v. FMS Servs., 475 F. Supp. 2d 447, 449 (S.D.N.Y. 2007).

And in that regard, courts repeatedly have held that when a non-debtor receives a communication

which is addressed to someone else or contains other indicia that it is intended for someone else,

neither § 1692e nor § 1692f has been violated. See Doc. 47-3 at 16-17, 22. After all, “[e]ven an

unsophisticated consumer knows her own name.” See David, 475 F. Supp. 2d at 449.

       Here, the subpoena was specifically addressed to the debtor, “William J. Wagner Jr.,” and

referenced a debt owed to M.J. Peterson. See Doc. 47-20. But as the plaintiff himself admits, he

has never been known as a “Jr.,” never conducted business with M.J. Peterson, and never owed

the company money. See Doc. 25-4, ¶¶ 1, 3. And, significantly, the plaintiff also admits he was

aware that other debt collectors had been trying to reach the debtor at his address for years. See

Doc. 47-24, ¶ 5; Doc. 47-36 at 30:9 – 34:13. Thus, the only logical conclusion a consumer in the

plaintiff’s position could make is that Chiari & Ilecki was attempting to contact someone else.3

See David, 475 F. Supp. 2d at 449; see also Doc. 47-3 at 16-17, 22. For that reason as well,

Chiari & Ilecki is entitled to summary judgment on the plaintiff’s § 1692e and § 1692f claims.4


       3
         Indeed, even the plaintiff himself reached that conclusion. Although the plaintiff has
made the self-serving claim that he thought Chiari & Ilecki was attempting to collect a debt from
him, when pressed further, he consistently has acknowledged that he understood that the
collection efforts were intended for someone else, and his real complaint was that he felt
harassed. See Doc. 47-36 at 53:4 – 53:14, 55:2 – 55:9, 64:20 – 65:13, 82:10 – 82:12.
       4
         In addition, Chiari & Ilecki is entitled to summary judgment on the § 1692f claim
because Chiari & Ilecki did not engage in “practices that are ‘shockingly unjust or unfair, or
affronting the sense of justice, decency, or reasonableness,” as required for a finding of liability
under § 1692f. See Arias v. Gutman, Mitz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 135 (2d Cir.


                                                -5-
           Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 8 of 12



IV.    The Plaintiff Does Not Have Standing to Assert a § 1692e or § 1692f Claim.

       The plaintiff’s claims also must be dismissed because he cannot demonstrate an “injury

in fact” under Article III of the Constitution. The plaintiff cites a number of cases that have

found that an FDCPA violation may satisfy Article III, but under Spokeo, Inc. v. Robins, 136 S.

Ct. 1540 (2016), he still must show here that “the deprivation of a right created by statute is

accompanied by ‘some concrete interest that is affected by the deprivation.” See Soehnlen v.

Fleet Owners Ins. Fund, 844 F.3d 576, 582 (6th Cir. 2016) (quoting Spokeo, 136 S. Ct. at 1549).

That is, the “statutory violation must constitute a ‘risk of real harm’ to the plaintiff.” See id.

       Here, even if the subpoena duces tecum technically violated § 1692e or § 1692f , the

plaintiff has not faced any “risk of real harm.” The plaintiff has conceded that he understood that

he did not owe the debt at issue and that the subpoena was not directed to him. See Doc. 47-36

at 57:2 – 58:11, 64:20 – 65:1, 82:10 – 82:12. Indeed, the subpoena was addressed to “William J.

Wagner, Jr.” – a name which the plaintiff never had used – and identified a debt owed to a

company with which the plaintiff never had done business. See Doc. 25-4, ¶¶ 1, 3; Doc. 47-20.

Thus, the subpoena presented no “risk of real harm,” and the plaintiff cannot satisfy Article III.5




2017). Sending to the plaintiff’s address three documents addressed to William J. Wagner, Jr.
simply does not amount to “shockingly unjust” practices. Nor does the Arias court’s holding that
a debt collector violates § 1692f when “it in bad faith unduly prolongs legal proceedings or
requires a consumer to appear at an unnecessary hearing,” id. at 138, help the plaintiff. In Arias,
the defendant allegedly forced the plaintiff to attend a hearing after he already had provided
“documentary proof” that his funds were exempt from garnishment, which was part of the
defendant’s alleged “pattern and practice” of objecting to exemption claims without a good faith
basis for doing so. See id. Here, by contrast, the plaintiff supplied no documentary proof that he
was not the debtor, nor is there evidence that Chiari & Ilecki engages in a pattern of sending debt
collection letters to the wrong address.
       5
        Nor can the plaintiff rely on his unsubstantiated claims of emotional injury. “[G]eneral
emotional ‘harm,’ no matter how deeply felt, cannot suffice for injury-in-fact for standing
purposes.” Humane Soc. of U.S. v. Babbitt, 46 F.3d 93, 98 (D.C. Cir. 1995); see Doc. 47-3 at 24.


                                                  -6-
           Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 9 of 12



       Furthermore, the plaintiff cannot demonstrate that he has a right of action under the

FDCPA. See Doc. 47-3 at 26-28. In opposition, the plaintiff does not dispute that he is not a

“consumer” and instead attempts to demonstrate “injurious exposure.” But “a letter addressed

specifically to the debtor does not communicate with a third party, even if it is mailed to the

address of a third party.” See Davis v. Phelan Hallinan & Diamond PC, No. 16-1952, 2017 WL

1437192, at *3 (3d Cir. Apr. 24, 2017). Thus, he cannot demonstrate “injurious exposure,” and

he does not have a right of action under the FDCPA.6 See Doc. 47-3 at 27-28.

V.     The Bona Fide Error Defense Shields Chiari & Ilecki From Liability.

       Finally, even if Chiari & Ilecki has committed a technical violation of the FDCPA – and

it has not – the firm is entitled to summary judgment on its bona fide error defense.

       A.      Any FDCPA Violation Was Unintentional.

       The facts of this case speak for themselves: Chiari & Ilecki (1) reviewed the information

in its file and ran multiple searches to locate the debtor; (2) repeatedly attempted to verify the

plaintiff’s identity when he claimed that he had received the firm’s communications but was not

the debtor; (3) performed skip tracing a second time in light of the plaintiff’s claims;

(4) specifically warned its process server only to serve the debtor and not any other William

Wagner at the same address; and (5) immediately agreed to adjourn the subpoena until the

identity dispute could be resolved. See Doc. 47-3 at 30-31. Thus, the only logical conclusion is

that Chiari & Ilecki did not intend to dun anyone but the debtor. See Hedayati, 2017 WL

4864491, at *8 (“While Defendant acted with volition in its debt collection efforts, its real

intention was to contact, and collect debt from, the actual debtor.”).




       6
         The plaintiff’s § 1692e and §1692f claims also fail the “zone of interests” test. See Doc.
47-3 at 28-29.


                                                 -7-
        Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 10 of 12



        B.      Any FDCPA Violation Was the Result of a Bona Fide Error.

        Before Chiari & Ilecki undertook any collection efforts, one of its attorneys, Melissa

Overbeck, Esq., reviewed the firm’s file and ran multiple searches on the debtor, including on

the Lexis and Real Info databases. Based on that research, she concluded that the debtor lived at

5419 Roberts Road, Hamburg, New York 14075.7

        The plaintiff argues that the Lexis report does not link the debtor to 5419 Roberts Road.

But the Lexis report was generated specifically for the debtor based on his Social Security

number and full name, William J. Wagner, Jr. See Overbeck Reply Decl., ¶¶ 13-14; Exhibit A at

1. In both the Address Summary and the Address Details sections of the report, 5419 Roberts

Road is listed as one of the top three addresses for the debtor. See id., ¶¶ 15-16; Exhibit A at 1-3.

In fact, the Address Details section of the report notes that 5419 Roberts Road had been verified

as an address for the debtor as late as April 2015 – two months after Ms. Overbeck ran the

searches at issue. See id., ¶¶ 21-22; Exhibit A at 3.

        Moreover, Ms. Overbeck did not rely on the Lexis report alone. She compared it to the

information in Chiari & Ilecki’s file, which revealed that the firm had ruled out the other top

possible addresses that the Lexis report listed for the debtor. See Doc. 47-5, ¶¶ 25-30. And she

verified the Lexis report by searching Real Info, which confirmed that William Wagner owned

5419 Roberts Road. See Overbeck Reply Decl., ¶ 27; Exhibit B. Real Info also confirmed that

5419 Roberts Road was co-owned by Julie Wagner, see id., ¶ 30; Exhibit B – a woman the Lexis

report listed as one of the debtor’s top three potential relatives, see id., ¶ 23; Exhibit A at 7-8.
        7
          The plaintiff argues that Chiari & Ilecki should be sanctioned for failing to preserve the
original Lexis and Real Info reports. But the plaintiff does not even attempt to make the required
threshold showing that Chiari & Ilecki “had any obligation to preserve the evidence.” See
Henkel Corp. v. Polyglass USA, Inc., 194 F.R.D. 454, 456 (E.D.N.Y. 2000). Indeed, it is
undisputed that when Ms. Overbeck ran the Lexis and Real Info searches there was no threat of
litigation. See Doc. 47-3 at 36. Thus, Chiari & Ilecki had no obligation to preserve the reports,
and the spoliation analysis ends there. See id. at 35-38.


                                                  -8-
        Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 11 of 12



       Thus, it was reasonable for Ms. Overbeck to conclude that the debtor resided at 5419

Roberts Road. See Hedayati, 2017 WL 4864491, at *8 (error was bona fide where defendant

searched public records, followed training protocols, and had not sought to deceive plaintiff). As

such, if Chiari & Ilecki violated the FDCPA, it was the result of a bona fide error.

       C.      Chiari & Ilecki Maintained Reasonable Procedures.

       Chiari & Ilecki maintains procedures specifically designed to avoid identifying the wrong

address for a debtor, including (1) having an experienced attorney oversee every step of the

collection process; (2) reviewing the debtor’s file and running multiple searches to locate the

debtor; (3) attempting to verify any claim of mistaken identity by requesting documentation and

performing additional skip tracing; and (4) immediately ceasing collection efforts if an attorney

concludes that an address is incorrect. See Doc. 47-3 at 39-41; Doc. 47-4, ¶¶ 45-85. See

Hedayati, 2017 WL 4864491, at *8 (searching public records, cross referencing results, and

training employees on how to deal with disputed debt constituted reasonable procedures).

       In opposition, the plaintiff criticizes Chiari & Ilecki’s reliance on Lexis. But Mr. Ilecki

has provided uncontroverted testimony that Lexis and Westlaw public records databases are the

most reliable, are the two leading database providers within the legal community, and are relied

on by over 4,000 law enforcement agencies across the country. See Ilecki Reply Decl., ¶¶ 10-15.

       The plaintiff also argues that it is not reasonable for Chiari & Ilecki to rely exclusively on

a Lexis report. But even assuming, arguendo, that the plaintiff is correct, that is irrelevant here

because Chiari & Ilecki’s procedure is not to rely solely on a single Lexis report. See Ilecki

Reply Decl., ¶¶ 18-19. Rather, the firm independently verifies the information in such reports by

comparing it to the information in its file or obtainable from other sources. See id., ¶ 19.

       The plaintiff criticizes Chiari & Ilecki’s policy that when an individual claims that he is

not a debtor, the firm requests a copy of his driver’s license and redacted Social Security card.


                                                 -9-
         Case 1:15-cv-00633-FPG Document 53 Filed 10/09/18 Page 12 of 12



But that is a reasonable method of verifying an individual’s identity. See Hedayati, 2017 WL

4864491, at *8 (requesting plaintiff provide evidence he was not the debtor was reasonable

procedure). The plaintiff himself clearly recognizes that such information is necessary to prove

his identity because he has voluntarily submitted a redacted copy of his driver’s license and

Social Security card to this Court to show that he is not the debtor. See Doc. 25-6; Doc. 25-7.

         The FDCPA “does not require debt collectors to take every conceivable precaution to

avoid errors; rather, it only requires reasonable precaution.” Kort v. Diversified Collection

Servs., 394 F.3d 531, 539 (7th Cir. 2005). Although Chiari & Ilecki handles hundreds of

collection cases every year, the firm has (1) never been found to have violated the FDCPA,

(2) never paid to settle an FDCPA claim, and (3) never before been sued for identifying the

wrong address for a debtor. See Ilecki Reply Decl., ¶¶ 5-7. Chiari & Ilecki’s procedures are

clearly effective and entitle the firm to summary judgment.

                                          CONCLUSION

          For the foregoing reasons, this Court should grant Chiari & Ilecki summary judgment

dismissing this action in its entirety.



Dated:          Buffalo, New York

                October 9, 2018


                                                               s/Vincent E. Doyle III
                                                              Vincent E. Doyle III, Esq.
                                                              CONNORS LLP
                                                              Attorneys for Defendant
                                                              1000 Liberty Building
                                                              Buffalo, New York 14202
                                                              (716) 852-5533
                                                              ved@connorsllp.com




                                               -10-
